 

ae

” AO 245B (Rev. 62/08/2019) Judgment in a Criminal Petty Case (Modified) : . . Eun i fi

  

aR ; Page lof I

 

 

 

 

UNITED STATES DISTRICT COURT. jy. 22 2919
SOUTHERN DISTRICT OF CALIFORNIA 2
a : CLERK, U.S. GISTRICT COURT

‘United States of America JUDGMENT SNR LCN Sry

 

 

Vv. (For Offenses Comm -On-or After Nevembert 10)

Tomas Jimenez-Pastrana _ Case Number: 3:19-mj-2296]

Dana M. Grimes
Defendant's Attorney

 

REGISTRATION NO. 86729298

THE DEFENDANT: |
/ Ed pleaded guilty to count(s)_1 of Complaint

 

 

C1 was found guilty to count(s) .
__ after a plea of not guilty. Oo

- Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

. Title & Section NatureofOffense =~ —- co Count Number(s)
_ 8:1325 °° ILLEGAL ENTRY (Misdemeanor) | 1 :

 

. Li “The defendant has been found not guilty on count(s)
0 Count(s) . oe __ _. dismissed on the motion of the United States.

 

 

Oo IMPRISONMENT oe | a
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
‘imprisoned for atermof: -

| Xone SERVED Oo - days

RM Assessment: $10 WAIVED. Bi Fine WAIVED = - ,
_ EX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal. .
LI Court recommends defendant be deported/removed with relative, ___ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days .
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and _

United States Attorney of any material change in the defendant's economic circumstances.

Friday, July 26, 2019 _
Date of Imposition of Sentence

 

   

 

Received Lees — | Mic hae C J.S eng |
. - HONORABLE MICHAEL J. SENG _
_ UNITED STATES MAGISTRATE JUDGE

 

_Clerk’s Office Copy a a oe 3:19-mj-22961
